               Case 19-03467 Document 3 Filed in TXSB on 05/22/19 Page 1 of 1

B2500A (Form 2500A) (12/15)



                                   United States Bankruptcy Court
                                  Southern             District Of Texas
   In re IGNITE RESTAURANT GROUP, INC., et al.,                   Case No. 17-33550 (DRJ)
                                             Debtor.         )    (Jointly Administered)
                                                             )
   DRIVETRAIN, LLC, as Trustee of the Ignite                 )    Chapter 11
   Restaurant Group GUC Trust
                                                             )
                                             Plaintiff,      )
                     v.
                                                             )
                                                             )
                                                             )    Adv. Proc. No.
   1ST FM LLC,                                               )
                                                             )
                                             Defendant.      )
                             SUMMONS IN AN ADVERSARY PROCEEDING
   YOU ARE SUMMONED and required to file a motion or answer to the complaint which is
   attached to this summons with the clerk of the bankruptcy court within 30 days after the date of
   issuance of this summons, except that the United States and its offices and agencies shall file a
   motion or answer to the complaint within 35 days.

                     Address of the clerk:
                              USBC, Southern District of Texas, Houston Division
                              Attn: David J. Bradley, Clerk of the Court
                              P.O. Box 61010, Houston, TX 77208; telephone: 713/250-5500
   At the same time, you must also serve a copy of the motion or answer upon the plaintiff's
   attorney.
                     Name and Address of Plaintiff's Attorney:

        PACHULSKI STANG ZIEHL & JONES LLP, Attn: Jeffrey P. Nolan
        10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067
              - and -
        COLE SCHOTZ PC, Attn: Michael D. Warner; Benjamin L. Wallen
        301 Commerce Street, Suite 1700, Fort Worth, TX 76102

   If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
   IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
   DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
   BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
   YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                     (Clerk of the Bankruptcy Court)

            Date:                                      By:                 (Deputy Clerk)

                                                                                   American LegalNet, Inc.
DOCS_LA:322053.1 40162/004                                                         www.FormsWorkFlow.com
